When letter of administration or letters testamentary are sued out in this State, all of the creditors of the deceased, whether resident in this State or not, are entitled to prove their debts and share in the assets; and resident creditors have no preference over the non-residents. Nor does it make any difference that there are not more assets here than will pay the creditors here, and that there are assets in another State where the other creditors reside, upon which they might administer and pay their debts. All the creditors can prove their debts and share the assets here, and then, when letters are sued out in the other State, all the creditors can prove and share there, as we suppose.
PER CURIAM.                                                    Affirmed.
Cited: Holshouser v. Copper Co., 138 N.C. 258. *Page 286 
(397)